Citation Nr: 1033156	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1963 until August 
1966.

This appeal comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

In October 2009, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the Board 
for further appellate action.  In addition to remanding the claim 
listed above, it also denied claims seeking service connection a 
right ear hearing loss disability and tinnitus, on appeal at that 
time.  The Board's decision with respect to those claims is 
final.  See 38 C.F.R. § 20.1100 (2009).  


FINDING OF FACT

A left ear hearing loss disability was not manifest in service; 
an organic disease of the nervous system was not manifest within 
a year of discharge; and the current disability is not related to 
service.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or 
aggravated by service; an organic disease of the nervous system 
is not presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2005 pre rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim.  This 
letter also satisfied the second and third elements of the duty 
to notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in a March 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
and all of the identified post-service private and VA treatment 
records.  In addition, the Veteran was afforded VA examinations 
in January 2006 and February 2010.  These examinations were 
adequate because each was performed by a medical professional 
based on a review of claims file, solicitation of history and 
symptomatology from the Veteran, and a thorough examination of 
the Veteran.  The resulting diagnoses and rationales were 
consistent with the examination and the record.  Nieves-Rodriguez 
v. Peake, 22 Vet. App 295 (2008).

This claim was remanded by the Board in October 2009 for 
additional development.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In this case, the RO substantially complied with the Board's 
remand instructions by providing a nexus opinion based on a 
record review and examination, if required.  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2009) ("substantial compliance" 
rather than "strict compliance" is required under Stegall) 
(citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as organic disease of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).  The determination of whether a veteran has a 
disability based on hearing loss is governed by 38 C.F.R. 
§ 3.385.  For the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Board notes initially that, although the Veteran served 
during a period of war, the evidence does not suggest, and the 
Veteran does not contend, that he engaged in combat with the 
enemy, or that the claimed disability is related to combat.  The 
Veteran asserted in his notice of disagreement that he served as 
an ammunition storage specialist, and that he supplied ammunition 
to firing ranges, and was also assigned to the motor pool.  The 
Veteran's exposure to loud noise can be conceded.  However, the 
combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 
2002), 38 C.F.R. § 3.304(d) (2009).

At enlistment, in August 1963, an audiological evaluation showed 
pure tone thresholds at the pertinent ranges, in decibels, as 
follows:






HERTZ




500
1000
2000
3000
4000
6000
LEFT
5
5
-5
5
0
15

Childhood ear aches were noted on the enlistment examination, 
although clinical findings showed normal ears, drums, and 
auditory acuity.  The Veteran reported a history of ear aches as 
a child and running ears.  

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed before acceptance and enrollment and 
was not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002).

We conclude that there was no proof of ear disease or hearing 
loss on the left at entry and the appellant is entitled to the 
presumption of soundness.

The service treatment records show no complaint of or treatment 
for ear problems or hearing impairment.  At separation, in June 
1966, an audiological evaluation showed pure tone thresholds at 
the pertinent ranges, in decibels, as follows:




HERT
Z





500
1000
2000
3000
4000
6000
8000
LEFT
10
10
0

10
-5
20

Clinical evaluation revealed normal findings for ears, drums, and 
auditory acuity.  While the Veteran reported at discharge a 
history of hearing loss, the examiner elaborated that the Veteran 
had frequent ear aches as a child, and that some loss in the 
right ear was noted at induction.  The report makes no reference 
to the left ear, and neither the entry nor the exit examination 
reveals a hearing loss disability for VA purposes.  Thus, to the 
extent of any preexisting disability of the left ear, the absence 
of in-service treatment, the normal clinical findings at 
discharge, and normal audiometric findings at discharge 
demonstrate conclusively that there was no aggravation of such 
preexisting conditions during service.  Stated differently, there 
was no proof of a pre-existing left ear hearing loss or any proof 
of in-service hearing loss or hearing loss disability.

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

There is no record of treatment for any organic disease of the 
nervous system within a year of discharge, nor is there any 
assertion of associated symptomatology during that period.  The 
Veteran reported that he had a right ear stapedectomy in 1969.  
No records could be obtained of this procedure.  

A private examination was conducted in April 1994; however, the 
audiometric results are graphically plotted, and show what appear 
to be multiple plottings for the left ear.  As such, the graph 
cannot be reliably interpreted.  Speech audiometry revealed 
speech recognition ability of 80 percent in the left ear.

A private examination was conducted in July 2002.  Pure tone 
thresholds were as follow:




HERTZ



500
1000
2000
3000
4000
LEFT
60
85
75
80
100

Speech audiometry was not recorded for the left ear.

On VA examination in February 2006, the examiner found that, at 
discharge, the Veteran had normal hearing, with the exception of 
readings pertinent to the right ear.  Noise exposure reported by 
the Veteran consisted of firearms, machine guns, mortars, missile 
launchers, firing range, tanks, demolitions, truck driver, 
electrical generators, and power tools.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
70
80
85
100
105

The pure tone average for the left ear was 93.  Speech audiometry 
revealed speech recognition ability of 78 percent in the left 
ear.

The examiner diagnosed severe to profound mixed hearing loss 500-
4000 Hz.  The examiner stated that the Veteran "entered the 
military with worse hearing that when he left the military."  
She further stated that his current hearing loss disability was 
related not to his history of military noise exposure, but rather 
to middle ear pathology.  

A private evaluation in March 2006 includes the following pure 
tone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
70
80
80
90
95

Speech recognition ability was 80 percent in the left ear.

The Veteran's private physician provided an opinion in March 
2006.  The examiner stated that the Veteran's bilateral 
sensorineural hearing loss "could be" attributable to loud 
noise exposure in the service.  

A private evaluation in December 2008 revealed the following pure 
tone thresholds:






HERTZ



500
1000
2000
3000
4000
LEFT
75
95
90
95
100

Speech recognition ability was 68 percent in the left ear.

A private audiologist provided an opinion in January 2009.  She 
noted that the history provided by the Veteran included 
persistent bilateral tinnitus and bilateral hearing loss, "both 
of which began during your military service."  Her conclusion 
was that the etiology of the Veteran's bilateral hearing loss 
"is at least as likely as not related to your excessive noise 
exposure while serving in the military."  The rationale for this 
statement was that hearing loss is associated with excessive 
noise exposure.

On VA examination in March 2010, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
75
85
95
105
105

The pure tone average for the left ear was 98.  Speech 
recognition ability was 72 percent in the left ear.

The examiner diagnosed severe to profound mixed hearing loss from 
250 to 8000 Hz, with an immobile tympanic membrane and absent 
acoustic reflexes.  The examiner noted that the Veteran entered 
the service with worse hearing than when he left, which is not 
inconsistent with hearing loss due to middle ear pathology.  In 
her opinion, the Veteran's hearing loss is not due to noise 
exposure during military service.  

The Board finds that the March 2010 opinion carries the most 
probative weight concerning a relationship between the Veteran's 
current left ear hearing loss and service.  The February 2006 VA 
opinion is consistent, and also persuasive.  Regarding the 
opinion of the March 2006 private examiner that sensorineural 
hearing loss "could be" attributable to loud noise exposure in 
the service, such a statement naturally includes the corollary, 
that it may not be related.  Medical evidence which merely 
indicates that the particular disorder "may or may not" be 
related, is too speculative in nature to establish a 
relationship.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Regarding the January 2009 private opinion.  The examiner clearly 
did not review the Veteran's service records, and based her 
opinion on the Veteran's account that his hearing loss began 
during service.  However, the service records clearly show that 
the Veteran's hearing was actually better at discharge than at 
entry.  The Veteran's account is simply not credible in light of 
the objective findings at discharge, and in light of the extended 
period after discharge before filing a claim.  This lengthy 
period without complaint or treatment regarding the left ear is 
evidence that there has not been a continuity of symptomatology, 
and weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, the rationale for her 
opinion was that hearing loss is associated with excessive noise 
exposure.  However, the March 2010 examiner was able to 
distinguish between the type of hearing loss that is attributable 
to middle ear pathology and that attributable to noise exposure.  
The January 2009 opinion does not address this crucial aspect of 
the Veteran's history.  As the March 2010 opinion is more 
consistent with the Veteran's service history, and with the type 
of ear pathology that is prevalent in this case, the Board 
accords it greater weight than that of the January 2009 examiner.  

Regarding the Veteran's statements and assertions, the Veteran 
can attest to factual matters of which he has first-hand 
knowledge, such as experiencing symptoms in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Here, for the reasons already discussed, the Board finds the 
Veteran's account of having experienced the onset of left ear 
hearing loss in service is not credible, as it is inconsistent 
with the pertinently normal findings at discharge, and with the 
lack of treatment for, and lack of assertion of, a service-
connected disability of the left ear for many years after 
service.  Accordingly, it is also given less weight than the 
opinion of the March 2010 examiner.  As a left ear hearing loss 
disability was not present in service; as an organic disease of 
the nervous system did not become manifest within a year of 
discharge; and, as the Veteran's current left ear hearing loss 
has been attributed to factors other than in-service noise 
exposure, the Board concludes that service connection for a left 
ear hearing loss disability is not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

Service connection for left ear hearing loss disability is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


